 1

 2

 3

 4

 5

 6

 7                            IN THE UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9                                         FRESNO DIVISION

10
                                                            Case No. 1:15-cv-00648-LJO-SAB
11    MELVIN COOPER, et al.,
                                                        ORDER RE STIPULATION FOR
12                                          Plaintiffs, EXTENSION OF TIME TO FILE
                                                        RESPONSIVE PLEADING
13                   v.
                                                            (ECF No. 30)
14
      EDMUND G. BROWN JR., et al.,
15                                                          DEADLINE: JULY 25, 2019
                                          Defendants.
16

17         Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that Defendants shall
18   file a pleading responsive to the complaint on or before July 25, 2019.
19
     IT IS SO ORDERED.
20

21   Dated:    April 24, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28

                                                        1
      Dated: April 24, 2019               BOUCHER LLP
 1

 2                                        /s/ Milin Chun
                                          (as authorized on April 23, 2019)
 3                                        RAYMOND P. BOUCHER
                                          HERMEZ MORENO
 4                                        BRIAN M. BUSH
                                          Attorneys for Plaintiff
 5

 6
      Dated: April 24, 2019               XAVIER BECERRA
 7                                        Attorney General of California
                                          R. LAWRENCE BRAGG
 8                                        Supervising Deputy Attorney General
 9
                                          /s/ Jon S. Allin
10                                        _____________________________
                                          JON S. ALLIN
11                                        Supervising Deputy Attorney General
                                          Attorneys for Defendants
12                                        Brown, Schwarzenegger, Beard, Cate,
                                          Hartley, Mendoza-Powers, and Wofford
13

14

15   IT IS SO ORDERED.

16
     Dated: ____________________   _____________________________
17                                 United States Magistrate Judge
18
     SA2015302007
19   13666039.docx

20

21

22

23

24

25

26
27

28

                                      2
